REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 11/11/2020.

Allowable Subject Matter
Claims 1, 3-12 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 7, the closest prior art are US 20070189664 of Andersen et al and CA 2881936 of Brown et al.

Regarding claims 1 and 7, Andersen teaches a system for observing a patient's retina using multiple light beams, comprising: a X-Y scanner; and at least two emitters;
 each emitter transmitting a beam of light directly to the X-Y scanner without using dichroic mirrors or beam splitters, each of the emitters being positioned such that each beam is transmitted at a different angle from each other beam, each beam thereby reaching the X-Y scanner at a different angle from each other beam, each beam reflected by the X-Y scanner at different angle from each other beam toward a patient's 

But none of them teaches that wherein the X-Y scanner scans the beams from the at least two emitters simultaneously to provide multiple separated scan beam paths.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a system/method for observing a patient's retina using multiple light beams comprising:
wherein the X-Y scanner scans the beams from the at least two emitters simultaneously to provide multiple separated scan beam paths,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-6 and 11 are also allowed due to their dependence on claim 1.
Claims 8-10 and 16 are also allowed due to their dependence on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872